        Case 2:19-cr-00104-TLN Document 89 Filed 12/23/20 Page 1 of 5


 1   Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2
     The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
 5   FAX: (530) 751-7910
     jesse@santanalaw.net
 6
     Attorney for Defendant
 7
     Manuel Perez
 8

 9                             UNITED STATES DISTRICT COURT
10                            EASTERN DISTRICT OF CALIFORNIA
11

12
      UNITED STATES OF AMERICA,                   No. 2:19-CR-00104 TLN
13
                        Plaintiff,                STIPULATION AND [PROPOSED]
14                                                ORDER RE: DEFENDANT MANUEL
             vs.                                  PEREZ’S VIOLATION OF
15                                                CONDITION OR RELEASE AND
      MANUEL PEREZ,                               THAT THIS MATTER BE HANDLED
16                                                INFORMALLY WITH THE
                        Defendant.                PROPOSED ADDED/MODIFIED
17                                                CONDITIONS OF RELEASE

18

19
            It is hereby stipulated between the parties, Plaintiff United States of America,
20
21
     through Assistant U.S. Attorney Vicenza Rabenn, and Defendant Manuel Perez, through

22
     his attorney Jesse I. Santana, as follows:
            1.     Mr. Perez has violated his conditions of release by testing presumptively
23
     positive for Amphetamines and admitting to Methamphetamine use.
24
            2.     As a result, Pretrial Services is recommending, and the Assistant United
25
     States Attorney has no objection, that this matter be handled informally with
26
     added/modified conditions of release. The parties stipulate that the terms of Mr. Perez’s
27
     pretrial conditions of release be modified as reflected in the attached Amended Pretrial
28
                                                  1
        Case 2:19-cr-00104-TLN Document 89 Filed 12/23/20 Page 2 of 5


 1   Services Release conditions, including the following added/modified conditions:
 2
                  1.      Mr. Perez must complete a 14-day quarantine period at
 3                his residence. During this 14-day quarantine period, Mr. Perez
                  must remain inside his residence at all times except for medical
 4                needs preapproved by the Pretrial Services Officer. Mr. Perez
 5                must comply with any and all telephonic and virtual (video)
                  reporting instructions given to Mr. Perez by the Pretrial Services
 6                office.
 7
                  2.     Following the 14-day quarantine period, Mr. Perez must
 8                attempt to obtain a COVID-19 test with a medical provider at a
                  location approved by the Pretrial Services Officer, and Mr.
 9                Perez must report the results of his COVID-19 test to Pretrial
10                Services immediately upon receipt.

11                3.     Upon completion of the 14-day quarantine period and
                  after Mr. Perez has submitted a negative COVID-19 test result
12
                  to Pretrial Services, Mr. Perez must participate in the following
13                location monitoring program component and abide by all the
                  requirements of the program, which will include having a
14                location monitoring unit installed in Mr. Perez’s residence and
15                a radio frequency transmitter device attached to Mr. Perez’s
                  person. Mr. Perez must comply with all instructions for the use
16                and operation of said devices as given to Mr. Perez by the
                  Pretrial Services Agency and employees of the monitoring
17
                  company. Mr. Perez must pay all or part of the costs of the
18                program based upon Mr. Perez’s ability to pay, as determined
                  by the pretrial services officer.
19

20                4.      CURFEW: Mr. Perez must remain inside his residence
                  every day from 7:00P.M. to 8:00A.M., or as adjusted by the
21                pretrial services officer for medical, religious services,
                  employment or court-ordered obligations.
22

23                5.     Mr. Perez must participate in the substance abuse
                  treatment program at the Unity House, and comply with all the
24                rules and regulations of the program. Mr. Perez shall remain at
25                the Unity House facility until released by the pretrial services
                  officer.
26
                  6.     Upon successful completion of the Unity House
27                program, Mr. Perez must reside at a location approved by
28                Pretrial Services, and Mr. Perez must not change his residence
                                                   2
       Case 2:19-cr-00104-TLN Document 89 Filed 12/23/20 Page 3 of 5


 1               or absent himself from this residence for more than 24 hours
                 without the prior approval of the pretrial services officer.
 2

 3
                                           Respectfully submitted,
 4

 5
     Date: December 22, 2020.               /s/ Jesse I. Santana
 6                                         JESSE I. SANTANA
 7                                         Attorney for Defendant
 8                                         Manuel Perez

 9
     Date: December 22, 2020.               /s/ Vincenza Rabenn
10                                         Vincenza Rabenn
11
                                           Assistant U.S. Attorney
12                                         Attorney for Plaintiff
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               3
        Case 2:19-cr-00104-TLN Document 89 Filed 12/23/20 Page 4 of 5


 1   Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2
     The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
 5   FAX: (530) 751-7910

 6   Attorney for Defendant
     Manuel Perez
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                    No. 2:19-CR-00104 TLN
12
                      Plaintiff,                   ORDER RE: DEFENDANT MANUEL
13                                                 PEREZ’S VIOLATION OF
            vs.                                    CONDITION OR RELEASE AND
14                                                 THAT THIS MATTER BE HANDLED
      MANUEL PEREZ,                                INFORMALLY WITH THE
15                                                 PROPOSED ADDED/MODIFIED
                      Defendant.                   CONDITIONS OF RELEASE
16

17

18
           Pursuant to the stipulation of the parties, Defendant Manuel Perez’s pretrial
19
     conditions of release are hereby modified as reflected in the attached Amended Pretrial
20
     Services Release conditions, including the following added/modified conditions:
21

22
                  1.      Mr. Perez must complete a 14-day quarantine period at
23                his residence. During this 14-day quarantine period, Mr. Perez
                  must remain inside his residence at all times except for medical
24                needs preapproved by the Pretrial Services Officer. Mr. Perez
25                must comply with any and all telephonic and virtual (video)
                  reporting instructions given to Mr. Perez by the Pretrial Services
26                office.
27
                  2.    Following the 14-day quarantine period, Mr. Perez must
28                attempt to obtain a COVID-19 test with a medical provider at a
                                                   4
       Case 2:19-cr-00104-TLN Document 89 Filed 12/23/20 Page 5 of 5


 1               location approved by the Pretrial Services Officer, and Mr.
                 Perez must report the results of his COVID-19 test to Pretrial
 2
                 Services immediately upon receipt.
 3
                 3.     Upon completion of the 14-day quarantine period and
 4               after Mr. Perez has submitted a negative COVID-19 test result
 5               to Pretrial Services, Mr. Perez must participate in the following
                 location monitoring program component and abide by all the
 6               requirements of the program, which will include having a
                 location monitoring unit installed in Mr. Perez’s residence and
 7
                 a radio frequency transmitter device attached to Mr. Perez’s
 8               person. Mr. Perez must comply with all instructions for the use
                 and operation of said devices as given to Mr. Perez by the
 9               Pretrial Services Agency and employees of the monitoring
10               company. Mr. Perez must pay all or part of the costs of the
                 program based upon Mr. Perez’s ability to pay, as determined
11               by the pretrial services officer.
12
                 4.      CURFEW: Mr. Perez must remain inside his residence
13               every day from 7:00P.M. to 8:00A.M., or as adjusted by the
                 pretrial services officer for medical, religious services,
14               employment or court-ordered obligations.
15
                 5.     Mr. Perez must participate in the substance abuse
16               treatment program at the Unity House, and comply with all the
                 rules and regulations of the program. Mr. Perez shall remain at
17
                 the Unity House facility until released by the pretrial services
18               officer.
19               6.     Upon successful completion of the Unity House
20               program, Mr. Perez must reside at a location approved by
                 Pretrial Services, and Mr. Perez must not change his residence
21               or absent himself from this residence for more than 24 hours
                 without the prior approval of the pretrial services officer.
22

23
     Dated: December 22, 2020
24

25

26
27

28
                                                 5
